           Case 2:19-cv-01418-APG-DJA Document 110 Filed 02/26/21 Page 1 of 5


1    AARON D. FORD
       Attorney General
2    KATLYN M. BRADY (Bar No. 14173)
       Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-0661 (phone)
     (702) 486-3773 (fax)
6    Email: katlynbrady@ag.nv.gov

7    Attorneys for Defendants Michael Minev,
     Monique Hubbard-Pickett, Arturo Buen,
8    Bob Faulkner, Gregory Bryan,
     Terence Lou Agustin, George-Pele Taino,
9    Louisa Sanders, Julio Calderin,
     Alexis Lozano, Brian Williams,
10   Jeremy Bean, Romeo Aranas,
     James Dzurenda, Charles Daniels,
11   Harold Wickham, Calvin Johnson,
     Jay Barth, Dale Roberson, and
12   Pamela Del Porto

13

14

15                           UNITED STATES DISTRICT COURT

16                                   DISTRICT OF NEVADA

17   SKYLER JAMES FOWLER,                                Case No. 2:19-cv-01418-APG-DJA
18                     Plaintiff,                     DEFENDANTS’ MOTION TO
                                                   EXTEND THE TIME TO REPLY TO
19   v.                                              PLAINTIFF’S MOTION FOR A
                                                     PRELIMINARY INJUNCTION
20   STEVE SISOLAK, et al.,                                (ECF NO. 101)
                                                         (FIRST REQUEST)
21                     Defendants.

22

23          Defendants Michael Minev, Monique Hubbard-Pickett, Arturo Buen, Bob

24   Faulkner, Gregory Bryam, Terence Lou Agustin, George-Pele Taino, Louisa Sanders,

25   Julio Calderin, Alexis Lozano, Brian Williams, Jeremy Bean, Romeo Aranas, James

26   Dzurenda, Charles Daniels, Harold Wickham, Calvin Johnson, Jay Barth, Dale Roberson,

27   and   Pamela Del Porto, by and through counsel, Aaron D. Ford, Nevada Attorney

28   General, and Katlyn M. Brady, Senior Deputy Attorney General, of the State of Nevada,



30                                         Page 1 of 5
           Case 2:19-cv-01418-APG-DJA Document 110 Filed 02/26/21 Page 2 of 5


1    Office of the Attorney General, request this Court extend the time to respond from
2    February 25, 2021, to March 9, 2021.
3    I.     INTRODUCTION
4           Defendants respectfully request an extension of 10 days to respond to Plaintiff
5    Skyler Fowler (Fowler)’s motion seeking the reopening of High Desert State Prisons
6    (HDSP) chapel. Good cause exists based upon counsel’s workload, the ongoing COVID
7    pandemic, and the ongoing evidentiary hearing in this matter.
8    II.    BACKGROUND
9           Fowler is an inmate currently incarcerated at HDSP. Based upon this Court’s
10   order, the parties have engaged in two meet and confer conferences to discuss Fowler’s
11   pending motion for a preliminary injunction related to medical care, HDSP’s yard time,
12   and alleged sanitation issues. The parties had a meet and confer conference on
13   February 22, 2021, where they reached an agreement regarding the need for pre-hearing
14   discovery, extended the discovery period to 75 days, and discussed other matters relating
15   to this case. As counsel believed the opposition would be completed, counsel did not
16   request an extension at that time.
17          Following the hearing, counsel began work on Defendants’ opposition to Fowler’s
18   motion to reopen the chapel. However, this work was interrupted by the deadline for an
19   opposition to an emergency injunction1 and work on a dispositive motion in another
20   matter.2 Counsel is additionally working on a second dispositive motion due next week.3
21          In addition to counsel’s unusually heavy workload, counsel is also tasked with
22   supervising deputy attorney generals, reviewing their drafts, and observing court
23   appearances. Yesterday, counsel was required to observe a settlement conference to assist
24   a new attorney in the office.4 Finally, counsel received a request for assistance from the
25   Habeas Division in obtaining necessary documents from the NDOC.
26
            1   2:19-cv-00611-JAD-EJY.
27          2   2:19-cv-00191-APG-DJA.
            3   2:18-cv-01078-JCM-EJY.
28          4   3:18-cv-00431-MMD-WGC


30                                          Page 2 of 5
            Case 2:19-cv-01418-APG-DJA Document 110 Filed 02/26/21 Page 3 of 5


1            Despite these interruptions, counsel continued to diligently work on this matter.
2    However, at approximately 11:00 p.m. on February 24, 2021, counsel determined she
3    would be unable to complete the necessary revisions and obtain the necessary
4    declarations for this opposition. As a result, counsel immediately emailed HDSP to
5    request a meet and confer conference with Fowler.
6            Counsel was informed this morning that the telephone system was completely
7    booked and that she could not speak to Fowler. In response, counsel emailed Fowler’s
8    caseworker, and she requested that the caseworker ask Fowler if he would oppose an
9    extension of time. To date, counsel has not received a response.
10   III.    LEGAL ARGUMENT
11           A court may extend the deadline to respond to a motion when the moving party
12   demonstrates good cause. Federal Rules of Civil Procedure 6(b)(1)(A). Here, good cause
13   exists based upon counsel’s caseload and the ongoing evidentiary issues.
14           Counsel has been diligently working on this matter, including drafting the joint
15   status report, obtaining necessary representation requestions, and beginning preparation
16   for the upcoming discovery period. In addition to working on this case, counsel over
17   70 cases, all in various stages of litigation. Further, as a supervising attorney, counsel
18   has been required to supervise a court hearing and conduct numerous peer reviews for
19   other attorneys.
20           Fowler will not be prejudiced by this short extension.5 The parties recently agreed
21   to open discovery into issues regarding Fowler’s previous motion for a preliminary
22   injunction. Granting a short extension to oppose this injunction will not affect any other
23   deadlines.
24   ///
25   ///
26   ///
27
             5
             This short extension will allow counsel to work over this weekend to complete the
28
     opposition and declarations.


30                                           Page 3 of 5
           Case 2:19-cv-01418-APG-DJA Document 110 Filed 02/26/21 Page 4 of 5


1    IV.    CONCLUSION
2           Defendants respectfully request this Court extend the deadline to respond to
3    Fowler’s motion for a preliminary injunction from February 25, 2021, to March 9, 2021.
4           DATED this 25th day of February, 2021
5                                                AARON D. FORD
                                                 Attorney General
6
                                                 By: /s/ Katlyn M. Brady
7                                                KATLYN M. BRADY (Bar No. 14173)
                                                 Deputy Attorney General
8
                                                 Attorneys for Defendants
9

10
       IT IS SO ORDERED:
11
               February 26, 2021
       Dated:__________________
12

13                                                  ________________________
                                                    ANDREW P. GORDON
14                                                  UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


30                                         Page 4 of 5
          Case 2:19-cv-01418-APG-DJA Document 110 Filed 02/26/21 Page 5 of 5


1                                  CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney
3    General, and that on February 25, 2021, I electronically filed the foregoing
4    DEFENDANTS’ MOTION TO EXTEND THE TIME TO REPLY TO PLAINTIFF’S
5    MOTION      FOR     A   PRELIMINARY          INJUNCTION           (ECF   NO.   101)   (FIRST
6    REQUEST) via this Court’s electronic filing system. Parties who are registered with this
7    Court’s electronic filing system will be served electronically.
8          Skyler Fowler, #1172934
           High Desert State Prison
9          P.O. Box 650
           Indian Springs, Nevada 89070
10         Email: HDSP_LawLibrary@doc.nv.gov
           Plaintiff, Pro Se
11

12
                                             /s/ Carol A. Knight
13                                           CAROL A. KNIGHT, an employee of the
                                             Office of the Nevada Attorney General
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30                                            Page 5 of 5
